

	

		II

		109th CONGRESS

		1st Session

		S. 1731

		IN THE SENATE OF THE UNITED STATES

		

			September 20, 2005

			Mr. Coburn (for himself

			 and Mr. Inhofe) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To designate the Department of Veterans Affairs Medical

		  Center in Muskogee, Oklahoma, as the Jack C. Montgomery Department of Veterans

		  Affairs Medical Center.

	

	

		1.FindingsCongress makes the following

			 findings:

			(1)Jack C.

			 Montgomery was awarded the Medal of Honor, the highest honor for valor awarded

			 to members of the Armed Forces, for his actions near Padiglione, Italy, on

			 February 22, 1944, resulting in 11 enemy dead and the taking of 32

			 prisoners.

			(2)Jack Montgomery

			 was proud to be of Cherokee Indian ancestry.

			(3)Jack Montgomery

			 was born at Long, Oklahoma, in Sequoyah County before the Great Depression and

			 enlisted in the 45th Division Thunderbirds of the Oklahoma National Guard while

			 attending Bacone College in Muskogee, Oklahoma.

			(4)In addition to

			 being awarded the Medal of Honor during his service in World War II, Jack

			 Montgomery was awarded the Silver Star, the Bronze Star, the Purple Heart with

			 Cluster (wounded more than once), and many other military honors.

			(5)Jack Montgomery

			 was awarded the Medal of Honor personally by President Franklin D.

			 Roosevelt.

			(6)On his release

			 from the Army after World War II, Jack Montgomery began a career with the

			 Veterans' Administration in Muskogee, Oklahoma.

			(7)When the Korean

			 War began and the 45th Division was activated for service, Jack Montgomery

			 attempted to rejoin the Armed Forces for service in Korea.

			(8)On learning that

			 recipients of the Medal of Honor cannot return to active duty and serve in

			 combat, Jack Montgomery volunteered to serve as an instructor at Fort Benning,

			 Georgia.

			(9)After his

			 discharge from service in the Armed Forces in March 1953, Jack Montgomery

			 returned to service with the Veterans' Administration in the State of

			 Oklahoma.

			(10)After retiring

			 from the Veterans' Administration, Jack Montgomery volunteered at the

			 Department of Veterans Affairs Medical Center in Muskogee, Oklahoma, where he

			 worked more than 750 hours driving a shuttle to transport veterans from the

			 parking lot to the hospital

			(11)Jack Montgomery

			 died on June 11, 2002, at age 84.

			2.Jack C.

			 Montgomery Department of Veterans Affairs Medical Center

			(a)In

			 generalThe Department of Veterans Affairs medical center in

			 Muskogee, Oklahoma, shall after the date of the enactment of this Act be known

			 and designated as the Jack C. Montgomery Department of Veterans Affairs

			 Medical Center.

			(b)ReferencesAny

			 reference in any law, regulation, map, document, record, or other paper of the

			 United States to the medical center referred to in subsection (a) shall be

			 considered to be a reference to the Jack C. Montgomery Department of Veterans

			 Affairs Medical Center.

			

